Title: To Benjamin Franklin from Hannah Walker, 18 December 1764
From: Walker, Hannah
To: Franklin, Benjamin


Honour’d Sir
Westbury, the 18th: Decr: 1764
I received yours on the 16th. Instant with greater Joy then we Can Express to us all to think you are safe arrived in England in so short atime and were Extremely glad to hear that your good Family are all well when I read on the 10th: Instant in the Newse Paper as you was to Embark for England it was with the greatest Joy Imaginable to Read Over Such a paragraph but a great Deal more Agumented to hear of your Safe arival in so Short atine. Most Honour’d Sir I Return you Humble thanks for your kind Letter which is one of the greatest Comforts in this world to receive A Letter from you or any of your Dear Family. I hope Miss Franklin receiv’d my Letter as she was so kind to Desire me to write to her as I Did accordingly as She need not think I was so ungratefull not to return an answer to so kind an Invitation. I hope we may Live in hopes of seeing you in the Countrey. We all Joyn in Begging the Axeptance of our Dutys to you from your Ever Most Humble and Obedient Servant
Hannah Walker
 
Addressed: To / Benjamin Franklin Esqr / at / Mrs Stevensons Craven / Street Strand / London
